ClaeKSON, J.
In the present proceeding we are dealing with what is termed a holograph will — a creature of statute — N. C. Code, 1935 (Michie), sec. 4144 (2), which is as follows: “Wills and testaments must be admitted to probate only in the following manner: . . . (2) In the case of a holograph will, on the oath of at least three credible witnesses, who state that they verily believe such will and every part thereof is in the handwriting of the person whose will it purports to be,, and whose name must be subscribed thereto, or inserted in some part thereof. It must further appear on the oath of some one of the witnesses, or of some other credible person, that such will was found among the valuable papers and effects of the decedent, or was lodged in the hands of some person for safe-keeping.”
It will be noted that to make a valid holograph will it is necessary (1) that it must appear on the oath of some one of the witnesses or of some other credible person, that such will was found among the valuable papers and effects of the decedent or was lodged in the hands of some person for safe-keeping.
In In re Westfeldt, 188 N. C., 702 (709), it is written: “ 'Valuable papers consist of such as are regarded by a decedent as worthy of preservation, and therefore in his estimation, of some value; depending much upon the condition and business and habits of the decedent in respect to keeping his valuable papers.’ Winstead v. Bowman, 68 N. C., 170. What is meant by valuable papers? No better definition perhaps, can be given, than that they consist of such as are regarded by the testator as worthy of preservation, and, therefore, in his estimation, of *267some value. It is not confined to deeds for land or slaves, obligations for money, or certificates of stock. Any others which are kept and considered worthy of being taken care of by the particular person, must be regarded as embraced in that description. This requirement is only intended as an indication on the part of the writer, that it is his intention to preserve and perpetuate the paper in question as a disposition of his property; that he regards it as valuable.’ Marr v. Marr, 39 Tenn., 306. . . . Ashe, J., in Brown v. Eaton, 91 N. C., p. 30, said: ‘Where a person has two or more depositories of his valuable papers and effects, the finding in either will suffice. It is not necessary it should be found, in that which contains the most valuable papers and effects. Winstead v. Bowman, 68 N. C., 170.’ Hill v. Bell, 61 N. C., 122; Hughes v. Smith, 64 N. C., 493; Cornelius v. Brawley, 109 N. C., 542; In re Sheppard’s Will, 128 N. C., 54; Harper v. Harper, 148 N. C., 453.” In re Will of Groce, 196 N. C., 373 (375-6); Dulin v. Dulin, 197 N. C., 215 (220).
The purported will was found in a drawer — washstand or bureau— in the home of O. E. Williams. “The drawer that he kept his papers in.” In the drawer was a bunch of deeds, four or five, and receipts, etc. We think the evidence was sufficient to have been submitted to the jury as to whether the purported will “was found among the valuable papers and effects of the deceased.” In re Will of Shemwell, 197 N. C., 332.
(2) It must appear “on the oath of at least three credible witnesses, who state that they verily believe such will and every part thereof is in the handwriting of the person whose will it purports to be, and whose name must be subscribed thereto, or inserted in some part thereof.”
J. Will Higgins testified, in part: “Well, I think I know the handwriting of C. E. Williams. I have often seen him write. To the best of my knowledge that paper, the signature to it and the body of it is in Neely Williams’ handwriting.” The testimony of Eichmond Bennett, Daisy Williams and Mr. Scott was to the same effect. “A credible witness is one who is competent to give evidence; also one who is worthy of belief.” Black’s Law Dictionary, 3rd Ed., p. 475.
The purported will was a natural one. The widow — the primary object of the testator’s bounty — was given the personal property “to use as her own” and a life estate in the real estate. At her death the real estate to be divided equally between Brown Williams and Coy Williams, who were practically raised by O. E. Williams and his wife, who had no children. The sisters of C. E. Williams, Charlotte Byrd and Jane Taylor, in their answer say “That the paper writing filed with the clerk of the court is the true and proper will of Cornelius E. Williams and each and every part of said will is in his own handwriting. . . . “As he in his life-time informed these respondents of his intention to leave *268bis property just exactly as set out in tbe will. Tbat be bad. sufficient mental capacity to execute tbe same and tbat tbe same and every part thereof is bis last will and testament.” Tbe answer of W. D. Adkins, guardian of tbe minor children, is to the same effect and further, “And this answer is tbe only answer tbat said guardian ad litem can in good conscience file in said cause.” Tbe answer of tbe guardian ad litem was filed after an investigation. The only real contestant seems to be W. H. "Williams.
There was no probative evidence tbat tbe testator was not of sound and disposing mind and memory, and tbe only questions seriously presented in tbe trial below were as to tbe paper writing being in tbe band-writing of tbe deceased and tbe place where it was found. We see no error in tbe propounders introducing in evidence tbe paper writing purporting to be tbe will of C. R. "Williams and marked “Propounders Exhibit ‘A/ ” or the record admitting probate solely to show it was probated in common form.
It is well settled tbat tbe probate of a will in common form is incompetent as evidence of its validity on an issue of devisavit vel non, raised by a caveat filed to said will. Wells v. Odum, 205 N. C., 110. N. C. Code, supra, see. 1784, provides for tbe proof of bandwriting by comparisons; this section is interpreted in Newton v. Newton, 182 N. C., 54. We do not think tbat tbe above statute was impinged. Tbe cross-examination of John P. Lyon, witness for propounders, by tbe propound-ers, was in tbe discretion of tbe trial judge. Tbe court below charged tbe jury: “Tbe propounder, Mrs. Daisy Williams, has offered tbe testimony of three persons, in addition to herself, who have testified tbat they are familiar with tbe bandwriting of tbe deceased, and have compared tbe paper writing purporting to be tbe will with other writing which tbe evidence tends to show is tbe band writing of tbe deceased, and all have given it as their opinion tbat tbe paper writing and every part thereof is in tbe bandwriting of tbe deceased, C. R. Williams.”
After quoting tbe above portion of tbe charge, “tbe caveators insist tbat tbe court erred in giving its opinion in tbe trial of tbe cause.” But tbe court, prior to tbe above excerpt, went into detail citing caveators’ testimony and, taking tbe charge as a whole, we can see no expression of opinion as is prohibited by C. S., 564.
Tbe caveators contend: “Tbat tbe court erred in its charge to tbe jury concerning tbe requisites necessary to tbe probate of a will in solemn form, in tbat be stated, Now to make tbe case as plain as possible, tbe court instructs you again if you find, and find by tbe greater weight of tbe evidence, tbe burden being on Mrs. "Williams, tbe propounder, tbat *269tbe paper writing was found among tbe valuable papers of C. R< Williams and tbat tbe name subscribed thereto, or inserted in some part thereof, was in tbe bandwriting of tbe deceased, Mr. 0. R. Williams, then I instruct, gentlemen of tbe jury, as a matter of law, upon tbat finding by tbe greater weight of tbe evidence, it would be your duty to answer the issue, ‘Tes.’ ”
Theretofore tbe court below bad charged, “Now our statute (see. 4131) defines very clearly what must be done before one can prove a last will,” etc. Tbe statute is set forth in tbe charge.
The court explained tbe law and gave fully tbe contentions of tbe caveators in every detail: “So tbe court instructs you tbat whether you shall or shall not find tbat tbe purported signature at tbe bottom is tbat of Mr. Williams, tbat if you find tbat tbe name appearing at tbe top of tbe paper writing is in bis bandwriting, then in tbat phase of tbe case tbat would be sufficient; however, in tbat connection the court also instructs you that the paper writing and every part thereof must be in the handwriting of the deceased, and before you could answer the issue in favor of the propounders you must find, and find by the greater weight of the evidence, that the paper writing and every part thereof purporting to be his will is in the handwriting of G. B. Williams.” (Italics ours.)
Tbe court goes on, as to tbe will being found among the valuable papers and effects, and finally charges: “Now, gentlemen, I reiterate again as to tbe instructions given at tbe beginning of tbe charge, in stating tbe evidence offered by each side, and in stating tbe contentions given by each side tbe court doesn’t intend to express or intimate any contention or evidence or intimate an expression on tbe part of tbe court as to whether any fact has or has not been proven, and if you find any act or expression of tbe court in favor of either side I instruct you tbat it is a mistake, tbe court has nothing to do with tbat, tbe finding of facts is a matter for tbe jury to determine. (Now to make tbe case as plain as possible, tbe court instructs you again, if you find and find by tbe greater weight of tbe evidence, the burden being on Mrs. Williams, tbe propounder, tbat tbe paper writing was found among the valuable papers of Mr. O. R. Williams, and tbat tbe name subscribed thereto and inserted in some part thereof was in tbe bandwriting of tbe deceased, Mr. C. R. Williams, then I instruct you, gentlemen of tbe jury, as a matter of law tbat upon tbat finding by the greater weight of tbe evidence it would be your duty to answer tbe issue, ‘Yes.’) If, however, you do not so find, tbat is, if tbe propounders have failed to carry tbe burden imposed upon them by law and have not satisfied you by tbe greater weight of tbe evidence of sufficient facts to justify you in making *270that finding, then, gentlemen of the jury, it would be your duty to answer the issue, No.’”
The above portion of the charge in parenthesis was excepted to and assigned as error. "We cannot so hold. Taking the prior charge and this portion, there is no such conflict that could not be reconciled. On the whole charge we see no prejudicial or reversible error. The charge must be construed as a whole. We see no error in the “further charge” or the refusal to give the following prayer for instruction made by the caveators, viz.: “The court charges the jury that it is the duty of the jury upon all the evidence to answer the issue submitted, No.’ ”
Taking the entire record it seems that the heirs and widow of C. E. Williams, with the exception of caveators, were satisfied with the will in every respect. The jury has reached the same conclusion as the pro-pounders, after a careful trial of the case free from prejudicial or reversible error.
In the judgment we find
No error.